Citation Nr: 1232803	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for headaches.

2.  Entitlement to a rating in excess of 10 percent for spondylolysis and spondylolisthesis of L5-S1 for the period from September 26, 2006, through November 26, 2007.

3.  Entitlement to a rating in excess of 60 percent for spondylolysis and spondylolisthesis of L5-S1, from September 1, 2008.

4.  Entitlement to an extraschedular rating for spondylolysis and spondylolisthesis of L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from March 1999 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia in May 2008.  

In August 2012, the Veteran and his mother testified before the undersigned Veterans Law Judge at a Board hearing.  A transcript of the hearing is associated with the claims folder.

The issue of entitlement to an extraschedular rating for spondylolysis and spondylolisthesis of L5-S1 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's headache disability more closely approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability than characteristic prostrating attacks averaging one in two months over the last several months.  

2.  For the period of time from September 26, 2006, through November 26, 2007, the Veteran's spondylolysis and spondylolisthesis of L5-S1 is not manifested by more than painful or limited motion of a major joint group or group of minor joints; neither forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, nor, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, nor ankylosis was demonstrated.  

3.  For the period of time beginning September 1, 2008, the Veteran's spondylolysis and spondylolisthesis of L5-S1 is not manifested by unfavorable ankylosis of the entire spine.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2011).

2.  From September 26, 2006, through November 26, 2007, the criteria for a schedular rating higher than 10 percent for spondylolysis and spondylolisthesis of L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2011).

3.  For the period of time beginning September 1, 2008, the criteria for a schedular rating higher than 60 percent for spondylolysis and spondylolisthesis of L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice for his claims in October 2007 and December 2007, prior to the May 2008 rating decision on appeal.  Additional letters were sent in July and September 2008.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in April 2011.  The April 2011 examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examiner also recorded physical findings sufficient to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Board, therefore, concludes that the May 2010 examination is adequate for purposes of rendering a decision in the instant appeal. See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  The Veteran has also provided testimony, along with his mother, at an August 2012 hearing before the undersigned.  

Accordingly, the Board will address the merits of the Veteran's claims. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the degree of limitation of motion for the Veteran's musculoskeletal disabilities, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Headaches

By way of background, the Veteran was originally awarded service connection for headaches in the May 2008 rating decision on appeal, effective August 2007.  In a March 2012 rating decision, the RO increased the disability rating to 30 percent disabling, effective August 2007.  The Veteran continues to appeal the rating.  

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a , Diagnostic Code 8100, for migraine headaches.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Spondylolysis and Spondylolisthesis of L5-S1

The Veteran was originally awarded service connection for spondylolysis and spondylolisthesis of L5-S1 in a March 2003 rating decision.  He was assigned a noncompensable rating, effective March 2003.  In the May 2008 rating decision on appeal, the RO awarded a 10 percent rating for the back, with a temporary total rating assigned for a period beginning November 26, 2007, based on a lumbar fusion.  The current 60 percent rating was assigned in a February 2009 rating decision, effective from September 1, 2008, the date the Veteran's temporary total rating ended.  The Veteran seeks a rating higher than 60 percent for this period.  Parenthetically, the Board notes that the Veteran's initial disagreement was with the denial of a rating in excess of 10 percent for the period beginning August 29, 2007, and as such this issue remains on appeal and will be addressed herein.  Additionally, in February 2009, the RO assigned ratings for right and left lower extremity sensory deficits and loss of bowel control.  

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2011).  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The general rating formula for disease and injury of the spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ........................................100

Unfavorable ankylosis of the entire thoracolumbar spine..................50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.......................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................................................................10

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5239, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician.

There are several notes set out after the diagnostic criteria, which provide the following.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) .

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

IV.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities. 

Headaches

STRs reflect complaints and treatment of headaches.  Post service private treatment records show ongoing treatment for headache disability.  The Veteran underwent a VA internal medicine evaluation in June 2008, which included neurological testing.  It was his contention that he had frequent migraine-type headaches since April 2002.  He reported headaches on an average of three times per week lasting for three hours.  When the headaches occur, he had to stay in bed.  Symptoms included photophobia and loss of peripheral vision.  He was limited to bedrest during periods of exacerbation.  He was unable to perform daily tasks during exacerbations.  The diagnosis was headaches.  

The Veteran was afforded a VA examination in April 2011 regarding his headaches.  He stated that the headaches occurred for the past 11 years and were characterized by spots over the eyes and an inability to see to the side.  These occur two times per week and last for 2 days.  He cannot perform daily tasks during flare-ups.  He took Excedrin Migraine for the headaches.  The diagnosis was again headaches.  

The Veteran testified that he was experiencing headaches more than once a week.  He stated that he must lock himself in a dark room during the headaches.  These last from 6 to 10 hours.  His mother indicated these are frequent and often produce anxiety in the Veteran because they are painful.  He gets severe, multi-day headaches 2 or 3 times per month.  He had not had much success despite various medications.  When he gets the headaches he is unable to function.  The Board finds the testimony of the Veteran and his mother with regard to his headaches to be candid and generally free of exaggeration, and thus accepts it as credible.  

On review of the evidence above, the Board finds that the Veteran's headaches are manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability for all times relevant to this claim.  The Veteran and his mother have described attacks that satisfy the criteria for the term 'prostrating' cited by the Board.  Thus, a 50 percent rating is warranted.  

Consideration has been given to granting staged ratings; however, for the reasons discussed above, the Board has determined that at no time during the period in question have the disabilities warranted more than the assigned ratings, to include the increase granted herein.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability at issue are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.

Back Disability

The Veteran underwent laminectomy at L5 and fusion at L5-S1 on November 29, 2007, for which he was assigned a 100 percent rating.  Prior to that time, the preponderance of the evidence does not demonstrate that a rating in excess of 10 percent is warranted.  Private treatment records reflect that he had complaints of recurring low back pain without evidence of limitations as described in the rating criteria.  

Based on the treatment record prior to November 26, 2007, the Veteran demonstrated not more than painful or limited motion of a major joint group or group of minor joints.  Nowhere in the record prior to his surgery did he demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Also, ankylosis was not demonstrated.  

Likewise, the evidence prior to November 26, 2007 does not show that the Veteran's service-connected back disability resulted in IVDS manifested by incapacitating episodes having a total duration of at least two weeks during the past 12 months as contemplated by a higher rating.  While the record contains private treatment records dated prior to November 26, 2007, these records do not show that a physician prescribed bed rest.  

As for the period of time beginning September 1, 2008, the Veteran readily admits and the record, which includes VA examinations dated in September 2008 and April 2011, demonstrates that his spine does not manifest unfavorable ankylosis of the entire spine.  As such, the preponderance of the evidence is against the claim, and an increased schedular rating is not warranted.  



ORDER

An initial rating 50 percent rating for headaches is granted, subject to the laws governing the award of monetary benefits.

For the period of time from September 26, 2006, through November 26, 2007, a rating in excess of 10 percent for spondylolysis and spondylolisthesis of L5-S1 is denied

For the period of time beginning September 1, 2008, a rating in excess of 60 percent for spondylolysis and spondylolisthesis of L5-S1 is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to an extraschedular rating for spondylolysis and spondylolisthesis of L5-S1 from September 1, 2008, is decided.  

At his hearing before the undersigned, the Veteran and his mother testified that he has symptoms and manifestations of his service-connected back disability that warrant an extraschedular rating in excess of 60 percent.  Specifically, he testified that while he does not demonstrate ankylosis of the entire spine, he can no longer perform daily chores or normal daily activities due to back restrictions.  He cannot cook for himself or do dishes.  He cannot vacuum or sweep the floor.  If he tries to perform these activities, his back seizes up and he has to lay down or sit in a recliner.  The fusion plates are painful and he often cannot get out of bed.  He has to stop and get out of vehicles after about 20 to 30 minutes.  He can no longer bowl or take his dogs to the park.  He spends his days at home inside with his dogs and his social life is virtually non-existent.  

To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2011).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Considering the medical evidence and the aforementioned testimony, the Board finds that the criteria for referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration are met in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC must refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


